Title: To George Washington from Barbe Perbal Legaux, 17 October 1794
From: Legaux, Barbe Perbal
To: Washington, George


        
          Citoyen président
          paris ce 26 vendemiaire ou 17 octobre vieu Still lan 3emde la république une et indivisible
        
        Le citoyen Legaux mon mari, obligé il y a peu pres huit ans de quitter la goideloupe par les véxations que lon vouloit lui faire éprouver, Se retira a la nouvelle angleterre ou il a eu le bonheur de vous connoitre; dans toutes Ses lettres il ma parlé de vous, citoyen, et combien il avoit été flatté de la bienveillance avec la quelle vous avez accueellis ce quil a fait pour Se rendre util dans un pays ou il n’etoit pas connu, et ou il avoit a coeur de mériter l’estime des habitans dont les moeurs et la maniere de penser, Se rapportent a la Sienne; c’est la certitude quil Se trouvoit plus heureux a philadelphi que dans toutes les parties du monde, qui a un peu a douci la peine de Sa longue absence; des raisons dinterrets mont empècher longtems avant la révolution d’aler le joindre, j’en conservois lespoir qui étoit augmanté par le desir de voir et connoitre moi même celui qui cause l’etonement et ladmiration de tout lunivers—mais ce qui c’est passé en france mote le pouvoir, et la volonté, de la quitter, le décret qui vient d’avoir lieu contre tout françois absents de leurs patrie m’a fait trembler, je crains que mon mari ne Se trouve compri dans une mesure générale, ce qui me Séparerois de lui pour toujours, le confrondroit avec les ennemis de Sa patrie, (lui qui la chérie ainsi que la république) et entraineroit la perte de notre fortune. c’est pour parer a tout ces malheurs que je m’adresse au congres pour lui demander une atestation du Séjour que mon mari a fait a philadelphie, des motifs quils l’ont empeché de repasser en france, Si comme j’ai lieu de lesperer il a été assez heureux pour réussire dans les traveaux quil a offert a la république elle ne lui en refusera pas le témoignage, et Sa recommandation, qui Sera pour nous une puissante protextion aupres de notre nation qui a pour la votre une estime et une amitie particuliere, et la plus grande vénération pour vos vertus. Si vous daignes a joutter un mot d’interret, et votre opinion Sur le compte de mon mari nous n’aurons plus rien a craindre, et nous vous deverons notre

tranquilité. je ne vous parlerai pas de ma reconnoissance Votre ame bienfaisante trouve Sa récompense et Sa Satisfaction a obliger, et a rendre justice, c’est cette certitude qui fait que je m’adresse a vous avec confiance. recever avec bonté lassurence des Sentiments distingues, et de la parfaite considération que conservera toujours pour vous.
        
          La citoyenne Legaux
        
      